DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the adjustment to adjust the height of the footbed relative to the base plate, as claimed in claim 4, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear, from the specification and drawings, how the footbed is adjustable relative to the pivot plate to adjust the height of the footbed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 11, 12, 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2015/0360117 issued to Markman in view of U.S. Patent Publication No. 2003/0230870 issued to Sabol.
Regarding Claim 1, Markman teaches in Figures 1-5 and respective portions of the specification of a binding apparatus (1) comprising: 
a base plate (24) configured to be mounted to a snowboard, the base plate including a pivot portion (see where straps 4 and 7) connect with the base in Figure 2); 
an elongate arm member (4 or 7) including a first end portion pivotably coupled (see paragraph [0012]) to the pivot portion of the base plate (24); and 
a cuff member (32) coupled to the elongate arm member (4 or 7) and configured to selectively engage a leg of a snowboard rider (paragraph [0020-0023]); 
wherein the elongate arm member (4 or 7) is configured to pivotably rotate about the pivot portion axis of rotation such that the elongate arm member (4 or 7) and the cuff member (32) coupled thereto are capable of movement fore and aft of the lateral axis of the snowboard.
Markman disclose the claimed invention but does not show the binding apparatus’s location relative the snowboard, specifically if pivot portion of the base has an axis of rotation configured to be substantially aligned with a lateral axis of the snowboard.
Sabol teaches in Figures 1-25 and respective portions of the specification of an adjustable binding apparatus that allows a binding base plate’s (60) orientation to be adjusted and fixed relative to a standard snowboard (70).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use Sabol’s teachings for locating a binding base plate relative to the snowboard to secure the base plate (24) taught by Markman in a position where the pivot portion of the base has an axis of rotation configured to be substantially aligned with a lateral axis of the snowboard.  One would be motivated to locate the pivot portion of the base to align with the lateral axis of the snowboard to provide an arrangement where the angle of the snowboard binding is at a desired orientation for the individual using the snowboard, as suggested by Sabol in paragraph [0006].
Regarding Claim 2, Markman teaches the cuff (32) is coupled to the elongate arm member (4 or 7) at multiple connection holes (see at least Figure 2 and paragraph [0021]).
Regarding Claim 3, Markman does not show a footbed configured to selectively couple a boot to the base plate, the footbed configured to attach to the base plate at an angle relative to the lateral axis of the snowboard.
Sabol shows a footbed (67) attached to a base plate (50) and configured to pivot to allow the footbed to be selectively secure at a plurality of angles.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a footbed attached to a base plate, as taught by Sabol, for the invention taught by Markman.  One would be motivated to provide an adjustable footbed relative the base plate to allow the snowboard binding to be adjusted to a desired orientation for the individual using the snowboard, as suggested by Sabol in paragraph [0006].
Regarding Claim 9, Markman shows the base plate (24) is monolithic.
Regarding Claim 11, Markman shows in Figure 2 the elongate arm (4 or 7) supports the cuff member (32) and is taken to be substantially rigid to support the cuff member.
Regarding Claim 12, Markman teaches the longitudinal arm (4 or 7) is pivotally coupled (see paragraph [0012]) to the base and is capable of being angled outward in a direction of the lateral axis of the snowboard.
Regarding Claim 15, Markman teaches in Figures 1-5 and respective portions of the specification of a binding apparatus (1) comprising: 
a base plate (24) configured to be mounted to a snowboard, the base plate including a pivot portion (see where straps 4 and 7) connect with the base in Figure 2); 
an elongate arm member (4 or 7) including a first end portion pivotably coupled (see paragraph [0012]) to the pivot portion of the base plate (24); and 
a cuff member (32) coupled to the elongate arm member (4 or 7) and configured to selectively engage a leg of a snowboard rider (paragraph [0020-0023]); 
wherein the elongate arm member (4 or 7) is configured to pivotably rotate about the pivot portion axis of rotation such that the elongate arm member (4 or 7) and the cuff member (32) coupled thereto are capable of movement fore and aft of the lateral axis of the snowboard.
Markman disclose the claimed invention but does not show the binding apparatus’s location relative the snowboard, specifically if pivot portion of the base has an axis of rotation configured to be substantially aligned with a lateral axis of the snowboard.  Markman also does not show a footbed configured to selectively couple a boot to the base plate, the footbed configured to attach to the base plate at an angle relative to the lateral axis of the snowboard.
Sabol teaches in Figures 1-25 and respective portions of the specification of an adjustable binding apparatus that allows a binding base plate’s (60) orientation to be adjusted and fixed relative to a standard snowboard (70).  Sabol shows a footbed (67) attached to a base plate (50) at an angle relative to the lateral axis of the snowboard.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use Sabol’s teachings for locating a footbed binding attached to a base plate relative to the snowboard for the invention taught by Markman in a position where the pivot portion of the base has an axis of rotation configured to be substantially aligned with a lateral axis of the snowboard.  One would be motivated to locate the pivot portion of the base to align with the lateral axis of the snowboard to provide an arrangement where the angle of the snowboard binding is at a desired orientation for the individual using the snowboard, as suggested by Sabol in paragraph [0006].
Regarding Claim 17, Markman teaches the longitudinal arm (4 or 7) is pivotally coupled (see paragraph [0012]) to the base and is capable of being angled outward in a direction of the lateral axis of the snowboard.
Regarding Claim 18, Markman teaches in Figures 1-5 and respective portions of the specification of a binding apparatus (1) comprising: 
a base plate (24) configured to be mounted to a snowboard, the base plate including a pivot portion (see where straps 4 and 7) connect with the base in Figure 2); 
an elongate arm member (4 or 7) including a first end portion pivotably coupled (see paragraph [0012]) to the pivot portion of the base plate (24); and 
a cuff member (32) coupled to the elongate arm member (4 or 7) and configured to selectively engage a leg of a snowboard rider (paragraph [0020-0023]); 
wherein the elongate arm member (4 or 7) is configured to pivotably rotate about the pivot portion axis of rotation such that the elongate arm member (4 or 7) and the cuff member (32) coupled thereto are capable of movement fore and aft of the lateral axis of the snowboard.
Markman shows a first binding apparatus but does not a show a second binding apparatus.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a second binding apparatus to allow for two feet of a user to be fixed to a snowboard.
Markman disclose the claimed invention but does not show the binding apparatus’s location relative the snowboard, specifically if pivot portion of the base has an axis of rotation configured to be substantially aligned with a lateral axis of the snowboard.  Markman also does not show a footbed configured to selectively couple a boot to the base plate, the footbed configured to attach to the base plate at an angle relative to the lateral axis of the snowboard.
Sabol teaches in Figures 1-25 and respective portions of the specification of an adjustable binding apparatus that allows a binding base plate’s (60) orientation to be adjusted and fixed relative to a standard snowboard (70).  Sabol shows a footbed (67) attached to a base plate (50) at an angle relative to the lateral axis of the snowboard.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use Sabol’s teachings for locating a footbed binding attached to a base plate relative to the snowboard for the invention taught by Markman in a position where the pivot portion of the base has an axis of rotation configured to be substantially aligned with a lateral axis of the snowboard.  One would be motivated to locate the pivot portion of the base to align with the lateral axis of the snowboard to provide an arrangement where the angle of the snowboard binding is at a desired orientation for the individual using the snowboard, as suggested by Sabol in paragraph [0006].
Regarding Claim 19, Markman as modified by Sabol teach the footbed (67; Sabol) is able to pivot and be selectively secured a plurality of angles relative the snowboard—the footbed is secured locking mechanism (40) at the plurality of openings (59).
Regarding Claim 20, Markman teaches the longitudinal arm (4 or 7) is pivotally coupled (see paragraph [0012]) to the base and is capable of being angled inward or outward in a direction of the lateral axis of the snowboard, to allow the first binding apparatus’s elongated arm to be angled inwardly and the second binding apparatus’s elongated arm to be angled outwardly.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,285,377.
Though the claims are not identical, as the claims of the instant application are broader than the claims of patent ‘377, the claims of patent ‘377 disclose all the claimed limitations of the instant application albeit with minor obvious wording differences.
Claims 1-3 and 5-20, respectively, corresponds with Claims 1-19 of patent ‘377;
Allowable Subject Matter
Claims 5-8, 10, 13, 14 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims—and to obviate any double patenting rejections.
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for the indication of allowable subject matter in this case is in re claims 5-8 where the footbed portion includes a hole and the footbed pivots about the hole, wehre the hol is coaxial with footbed axis of rotation; in re claim 10, where the baseplate includes a row of holes parallel with the pivot portion axis of rotation and row of holes are for attaching the base plate to the snowboard; in re claim 13 where the length of the elongate arm member can be adjusted; in re claim 16, where the elongate arm member includes a first end portion and a second upper portion with a plurality of apertures along a length and  where the second upper portion is at least telescopically received in the first end portion to adjust a length of the elongate arm member, in combination with the other elements recited, not found in the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618